Exhibit 10.4

 

INTRUSION INC.

 

STOCK ISSUANCE AGREEMENT

 

AGREEMENT made this            day of                               , by and
between Intrusion Inc., a Delaware corporation, and
                                        , a Participant in the Corporation’s
2005 Stock Incentive Plan.

 

All capitalized terms in this Agreement shall have the meaning assigned to them
in this Agreement or in the attached Appendix.

 


A.                                    PURCHASE OF SHARES


 


1.                                       PURCHASE.  PARTICIPANT HEREBY PURCHASES
                           SHARES OF COMMON STOCK (THE “PURCHASED SHARES”)
PURSUANT TO THE PROVISIONS OF THE STOCK ISSUANCE PROGRAM AT THE PURCHASE PRICE
OF $                     PER SHARE (THE “PURCHASE PRICE”).


 


2.                                       PAYMENT.  CONCURRENTLY WITH THE
DELIVERY OF THIS AGREEMENT TO THE CORPORATION, PARTICIPANT SHALL PAY THE
PURCHASE PRICE FOR THE PURCHASED SHARES IN CASH OR CHECK PAYABLE TO THE
CORPORATION AND SHALL DELIVER A DULY EXECUTED BLANK ASSIGNMENT SEPARATE FROM
CERTIFICATE (IN THE FORM ATTACHED HERETO AS EXHIBIT I) WITH RESPECT TO THE
PURCHASED SHARES.


 


3.                                       STOCKHOLDER RIGHTS.  UNTIL SUCH TIME AS
THE CORPORATION EXERCISES THE REPURCHASE RIGHT, PARTICIPANT (OR ANY SUCCESSOR IN
INTEREST) SHALL HAVE ALL THE RIGHTS OF A STOCKHOLDER (INCLUDING VOTING, DIVIDEND
AND LIQUIDATION RIGHTS) WITH RESPECT TO THE PURCHASED SHARES, SUBJECT, HOWEVER,
TO THE TRANSFER RESTRICTIONS OF THIS AGREEMENT.


 


4.                                       ESCROW.  THE CORPORATION SHALL HAVE THE
RIGHT TO HOLD THE PURCHASED SHARES IN ESCROW UNTIL THOSE SHARES HAVE VESTED IN
ACCORDANCE WITH THE VESTING SCHEDULE.


 


5.                                       COMPLIANCE WITH LAW.  UNDER NO
CIRCUMSTANCES SHALL SHARES OF COMMON STOCK OR OTHER ASSETS BE ISSUED OR
DELIVERED TO PARTICIPANT PURSUANT TO THE PROVISIONS OF THIS AGREEMENT UNLESS, IN
THE OPINION OF COUNSEL FOR THE CORPORATION OR ITS SUCCESSORS, THERE SHALL HAVE
BEEN COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF APPLICABLE SECURITIES LAWS,
ALL APPLICABLE LISTING REQUIREMENTS OF ANY STOCK EXCHANGE OR QUOTATION SYSTEM ON
WHICH THE COMMON STOCK IS AT THE TIME LISTED FOR TRADING AND ALL OTHER
REQUIREMENTS OF LAW OR OF ANY REGULATORY BODIES HAVING JURISDICTION OVER SUCH
ISSUANCE AND DELIVERY.


 


B.                                    TRANSFER RESTRICTIONS


 


1.                                       RESTRICTION ON TRANSFER.  EXCEPT FOR
ANY PERMITTED TRANSFER, PARTICIPANT SHALL NOT TRANSFER, ASSIGN, ENCUMBER OR
OTHERWISE DISPOSE OF ANY OF THE PURCHASED SHARES WHICH ARE SUBJECT TO THE
REPURCHASE RIGHT.


 


2.                                       RESTRICTIVE LEGEND.  THE STOCK
CERTIFICATE FOR THE PURCHASED SHARES SHALL BE ENDORSED WITH THE FOLLOWING
RESTRICTIVE LEGEND:

 

--------------------------------------------------------------------------------


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE UNVESTED AND SUBJECT TO CERTAIN
REPURCHASE RIGHTS GRANTED TO THE CORPORATION AND ACCORDINGLY MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, ENCUMBERED, OR IN ANY MANNER DISPOSED OF EXCEPT IN
CONFORMITY WITH THE TERMS OF A WRITTEN AGREEMENT DATED
                              ,                        BETWEEN THE CORPORATION
AND THE REGISTERED HOLDER OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO THE
SHARES).  A COPY OF SUCH AGREEMENT IS MAINTAINED AT THE CORPORATION’S PRINCIPAL
CORPORATE OFFICES.”

 


3.                                       TRANSFEREE OBLIGATIONS.  EACH PERSON
(OTHER THAN THE CORPORATION) TO WHOM THE PURCHASED SHARES ARE TRANSFERRED BY
MEANS OF A PERMITTED TRANSFER MUST, AS A CONDITION PRECEDENT TO THE VALIDITY OF
SUCH TRANSFER, ACKNOWLEDGE IN WRITING TO THE CORPORATION THAT SUCH PERSON IS
BOUND BY THE PROVISIONS OF THIS AGREEMENT AND THAT THE TRANSFERRED SHARES ARE
SUBJECT TO THE REPURCHASE RIGHT TO THE SAME EXTENT SUCH SHARES WOULD BE SO
SUBJECT IF RETAINED BY PARTICIPANT.


 


C.                                    REPURCHASE RIGHT


 


1.                                       GRANT.  THE CORPORATION IS HEREBY
GRANTED THE RIGHT (THE “REPURCHASE RIGHT”), EXERCISABLE AT ANY TIME DURING THE
NINETY (90)-DAY PERIOD FOLLOWING THE DATE PARTICIPANT CEASES FOR ANY REASON TO
REMAIN IN SERVICE, TO REPURCHASE AT THE REPURCHASE PRICE ANY OR ALL OF THE
PURCHASED SHARES IN WHICH PARTICIPANT IS NOT, AT THE TIME OF HIS OR HER
CESSATION OF SERVICE, VESTED IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH
IN PARAGRAPH C.3 OF THIS AGREEMENT OR THE SPECIAL VESTING ACCELERATION
PROVISIONS OF PARAGRAPH C.5 OF THIS AGREEMENT (SUCH SHARES TO BE HEREINAFTER
REFERRED TO AS THE “UNVESTED SHARES”).


 


2.                                       EXERCISE OF THE REPURCHASE RIGHT.  THE
REPURCHASE RIGHT SHALL BE EXERCISABLE BY WRITTEN NOTICE DELIVERED TO EACH OWNER
OF THE UNVESTED SHARES PRIOR TO THE EXPIRATION OF THE NINETY (90)-DAY EXERCISE
PERIOD.  THE NOTICE SHALL INDICATE THE NUMBER OF UNVESTED SHARES TO BE
REPURCHASED, THE REPURCHASE PRICE PER SHARE AND THE DATE ON WHICH THE REPURCHASE
IS TO BE EFFECTED, SUCH DATE TO BE NOT MORE THAN THIRTY (30) DAYS AFTER THE DATE
OF SUCH NOTICE.  THE CERTIFICATES REPRESENTING THE UNVESTED SHARES TO BE
REPURCHASED SHALL BE DELIVERED TO THE CORPORATION ON THE CLOSING DATE SPECIFIED
FOR THE REPURCHASE.  CONCURRENTLY WITH THE RECEIPT OF SUCH STOCK CERTIFICATES,
THE CORPORATION SHALL PAY TO OWNER, IN CASH OR CASH EQUIVALENT (INCLUDING THE
CANCELLATION OF ANY PURCHASE-MONEY INDEBTEDNESS), AN AMOUNT EQUAL TO THE
REPURCHASE PRICE FOR THE UNVESTED SHARES TO BE REPURCHASED FROM OWNER.


 


3.                                       TERMINATION OF THE REPURCHASE RIGHT. 
THE REPURCHASE RIGHT SHALL TERMINATE WITH RESPECT TO ANY UNVESTED SHARES FOR
WHICH IT IS NOT TIMELY EXERCISED UNDER PARAGRAPH C.2.  IN ADDITION, THE
REPURCHASE RIGHT SHALL TERMINATE AND CEASE TO BE EXERCISABLE WITH RESPECT TO ANY
AND ALL PURCHASED SHARES IN WHICH PARTICIPANT VESTS IN ACCORDANCE WITH THE
FOLLOWING VESTING SCHEDULE:


 

(I)                                     UPON PARTICIPANT’S COMPLETION OF ONE
(1) YEAR OF SERVICE MEASURED FROM                            ,
                           , PARTICIPANT SHALL ACQUIRE A VESTED INTEREST IN,

 

2

--------------------------------------------------------------------------------


 

AND THE REPURCHASE RIGHT SHALL LAPSE WITH RESPECT TO, TWENTY-FIVE PERCENT (25%)
OF THE PURCHASED SHARES.

 

(II)                                  PARTICIPANT SHALL ACQUIRE A VESTED
INTEREST IN, AND THE REPURCHASE RIGHT SHALL LAPSE WITH RESPECT TO, THE REMAINING
PURCHASED SHARES IN A SERIES OF THIRTY-SIX (36) SUCCESSIVE EQUAL MONTHLY
INSTALLMENTS UPON PARTICIPANT’S COMPLETION OF EACH ADDITIONAL MONTH OF SERVICE
OVER THE THIRTY-SIX (36)-MONTH PERIOD MEASURED FROM THE INITIAL VESTING DATE
UNDER SUBPARAGRAPH (I) ABOVE.

 


4.                                       RECAPITALIZATION.  ANY NEW, SUBSTITUTED
OR ADDITIONAL SECURITIES OR OTHER PROPERTY (INCLUDING CASH PAID OTHER THAN AS A
REGULAR CASH DIVIDEND) WHICH IS BY REASON OF ANY RECAPITALIZATION DISTRIBUTED
WITH RESPECT TO THE PURCHASED SHARES SHALL BE IMMEDIATELY SUBJECT TO THE
REPURCHASE RIGHT AND ANY ESCROW REQUIREMENTS HEREUNDER, BUT ONLY TO THE EXTENT
THE PURCHASED SHARES ARE AT THE TIME COVERED BY SUCH RIGHT OR ESCROW
REQUIREMENTS.  APPROPRIATE ADJUSTMENTS TO REFLECT SUCH DISTRIBUTION SHALL BE
MADE TO THE NUMBER AND/OR CLASS OF SECURITIES SUBJECT TO THIS AGREEMENT AND TO
THE REPURCHASE PRICE PER SHARE TO BE PAID UPON THE EXERCISE OF THE REPURCHASE
RIGHT IN ORDER TO REFLECT THE EFFECT OF ANY SUCH RECAPITALIZATION UPON THE
CORPORATION’S CAPITAL STRUCTURE; PROVIDED, HOWEVER, THAT THE AGGREGATE
REPURCHASE PRICE SHALL REMAIN THE SAME.


 


5.                                       CHANGE IN CONTROL.


 


(A)                                  IMMEDIATELY PRIOR TO THE CONSUMMATION OF
ANY CHANGE IN CONTROL, THE REPURCHASE RIGHT SHALL AUTOMATICALLY LAPSE IN ITS
ENTIRETY AND THE PURCHASED SHARES SHALL VEST IN FULL, EXCEPT TO THE EXTENT THE
REPURCHASE RIGHT IS TO BE ASSIGNED TO THE SUCCESSOR CORPORATION (OR PARENT
THEREOF) OR IS OTHERWISE TO BE CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO
THE TERMS OF THE CHANGE IN CONTROL TRANSACTION.


 


(B)                                 TO THE EXTENT THE REPURCHASE RIGHT REMAINS
IN EFFECT FOLLOWING A CHANGE IN CONTROL, SUCH RIGHT SHALL APPLY TO THE NEW
CAPITAL STOCK OR OTHER PROPERTY (INCLUDING ANY CASH PAYMENTS) RECEIVED IN
EXCHANGE FOR THE PURCHASED SHARES IN CONSUMMATION OF THE CHANGE IN CONTROL, BUT
ONLY TO THE EXTENT THE PURCHASED SHARES ARE AT THE TIME COVERED BY SUCH RIGHT. 
APPROPRIATE ADJUSTMENTS SHALL BE MADE TO THE REPURCHASE PRICE PER SHARE PAYABLE
UPON EXERCISE OF THE REPURCHASE RIGHT TO REFLECT THE EFFECT (IF ANY) OF THE
CHANGE IN CONTROL UPON THE CORPORATION’S CAPITAL STRUCTURE; PROVIDED, HOWEVER,
THAT THE AGGREGATE REPURCHASE PRICE SHALL REMAIN THE SAME.  THE NEW SECURITIES
OR OTHER PROPERTY (INCLUDING CASH PAYMENTS) ISSUED OR DISTRIBUTED WITH RESPECT
TO THE PURCHASED SHARES IN CONSUMMATION OF THE CHANGE IN CONTROL SHALL
IMMEDIATELY BE DEPOSITED IN ESCROW WITH THE CORPORATION (OR THE SUCCESSOR
ENTITY) AND SHALL NOT BE RELEASED FROM ESCROW UNTIL PARTICIPANT VESTS IN SUCH
SECURITIES OR OTHER PROPERTY IN ACCORDANCE WITH THE SAME VESTING SCHEDULE IN
EFFECT FOR THE PURCHASED SHARES.


 


D.                                    SPECIAL TAX ELECTION


 


1.                                       SECTION 83(B) ELECTION.  UNDER CODE
SECTION 83, THE EXCESS OF THE FAIR MARKET VALUE OF THE PURCHASED SHARES ON THE
DATE ANY FORFEITURE RESTRICTIONS APPLICABLE TO SUCH SHARES LAPSE OVER THE
PURCHASE PRICE PAID FOR SUCH SHARES WILL BE REPORTABLE AS ORDINARY INCOME ON THE
LAPSE DATE.  FOR THIS PURPOSE, THE TERM “FORFEITURE RESTRICTIONS” INCLUDES THE
RIGHT OF

 

3

--------------------------------------------------------------------------------


 


THE CORPORATION TO REPURCHASE THE PURCHASED SHARES PURSUANT TO THE REPURCHASE
RIGHT.  PARTICIPANT MAY ELECT UNDER CODE SECTION 83(B) TO BE TAXED AT THE TIME
THE PURCHASED SHARES ARE ACQUIRED, RATHER THAN WHEN AND AS SUCH PURCHASED SHARES
CEASE TO BE SUBJECT TO SUCH FORFEITURE RESTRICTIONS.  SUCH ELECTION MUST BE
FILED WITH THE INTERNAL REVENUE SERVICE WITHIN THIRTY (30) DAYS AFTER THE DATE
OF THIS AGREEMENT.  EVEN IF THE FAIR MARKET VALUE OF THE PURCHASED SHARES ON THE
DATE OF THIS AGREEMENT EQUALS THE PURCHASE PRICE PAID (AND THUS NO TAX IS
PAYABLE), THE ELECTION MUST BE MADE TO AVOID ADVERSE TAX CONSEQUENCES IN THE
FUTURE.  THE FORM FOR MAKING THIS ELECTION IS ATTACHED AS EXHIBIT II HERETO. 
PARTICIPANT UNDERSTANDS THAT FAILURE TO MAKE THIS FILING WITHIN THE APPLICABLE
THIRTY (30)-DAY PERIOD WILL RESULT IN THE RECOGNITION OF ORDINARY INCOME AS THE
FORFEITURE RESTRICTIONS LAPSE.


 


2.                                       FILING RESPONSIBILITY.  PARTICIPANT
ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT THE
CORPORATION’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(B), EVEN IF
PARTICIPANT REQUESTS THE CORPORATION OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON HIS OR HER BEHALF.


 


E.                                      GENERAL PROVISIONS


 


1.                                       ASSIGNMENT.  THE CORPORATION MAY ASSIGN
THE REPURCHASE RIGHT TO ANY PERSON OR ENTITY SELECTED BY THE BOARD, INCLUDING
(WITHOUT LIMITATION) ONE OR MORE STOCKHOLDERS OF THE CORPORATION.


 


2.                                       AT WILL EMPLOYMENT.  NOTHING IN THIS
AGREEMENT OR IN THE PLAN SHALL CONFER UPON PARTICIPANT ANY RIGHT TO CONTINUE IN
SERVICE FOR ANY PERIOD OF SPECIFIC DURATION OR INTERFERE WITH OR OTHERWISE
RESTRICT IN ANY WAY THE RIGHTS OF THE CORPORATION (OR ANY PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) OR OF PARTICIPANT, WHICH RIGHTS ARE HEREBY
EXPRESSLY RESERVED BY EACH, TO TERMINATE PARTICIPANT’S SERVICE AT ANY TIME FOR
ANY REASON, WITH OR WITHOUT CAUSE.


 


3.                                       NOTICES.  ANY NOTICE REQUIRED TO BE
GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE
UPON PERSONAL DELIVERY OR UPON DEPOSIT IN THE U.S.  MAIL, REGISTERED OR
CERTIFIED, POSTAGE PREPAID AND PROPERLY ADDRESSED TO THE PARTY ENTITLED TO SUCH
NOTICE AT THE ADDRESS INDICATED BELOW SUCH PARTY’S SIGNATURE LINE ON THIS
AGREEMENT OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE BY TEN (10) DAYS
ADVANCE WRITTEN NOTICE UNDER THIS PARAGRAPH TO ALL OTHER PARTIES TO THIS
AGREEMENT.


 


4.                                       NO WAIVER.  THE FAILURE OF THE
CORPORATION IN ANY INSTANCE TO EXERCISE THE REPURCHASE RIGHT SHALL NOT
CONSTITUTE A WAIVER OF ANY OTHER REPURCHASE RIGHTS THAT MAY SUBSEQUENTLY ARISE
UNDER THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE
CORPORATION AND PARTICIPANT.  NO WAIVER OF ANY BREACH OR CONDITION OF THIS
AGREEMENT SHALL BE DEEMED TO BE A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH OR
CONDITION, WHETHER OF LIKE OR DIFFERENT NATURE.


 


5.                                       CANCELLATION OF SHARES.  IF THE
CORPORATION SHALL MAKE AVAILABLE, AT THE TIME AND PLACE AND IN THE AMOUNT AND
FORM PROVIDED IN THIS AGREEMENT, THE CONSIDERATION


 


4

--------------------------------------------------------------------------------



 


FOR THE PURCHASED SHARES TO BE REPURCHASED IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT, THEN FROM AND AFTER SUCH TIME, THE PERSON FROM WHOM SUCH SHARES
ARE TO BE REPURCHASED SHALL NO LONGER HAVE ANY RIGHTS AS A HOLDER OF SUCH SHARES
(OTHER THAN THE RIGHT TO RECEIVE PAYMENT OF SUCH CONSIDERATION IN ACCORDANCE
WITH THIS AGREEMENT).  SUCH SHARES SHALL BE DEEMED PURCHASED IN ACCORDANCE WITH
THE APPLICABLE PROVISIONS HEREOF, AND THE CORPORATION SHALL BE DEEMED THE OWNER
AND HOLDER OF SUCH SHARES, WHETHER OR NOT THE CERTIFICATES THEREFOR HAVE BEEN
DELIVERED AS REQUIRED BY THIS AGREEMENT.


 


6.                                       PARTICIPANT UNDERTAKING.  PARTICIPANT
HEREBY AGREES TO TAKE WHATEVER ADDITIONAL ACTION AND EXECUTE WHATEVER ADDITIONAL
DOCUMENTS THE CORPORATION MAY DEEM NECESSARY OR ADVISABLE IN ORDER TO CARRY OUT
OR EFFECT ONE OR MORE OF THE OBLIGATIONS OR RESTRICTIONS IMPOSED ON EITHER
PARTICIPANT OR THE PURCHASED SHARES PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT.


 


7.                                       AGREEMENT IS ENTIRE CONTRACT.  THIS
AGREEMENT CONSTITUTES THE ENTIRE CONTRACT BETWEEN THE PARTIES HERETO WITH REGARD
TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT IS MADE PURSUANT TO THE PROVISIONS
OF THE PLAN AND SHALL IN ALL RESPECTS BE CONSTRUED IN CONFORMITY WITH THE TERMS
OF THE PLAN.


 


8.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
WITHOUT RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.


 


9.                                       COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


10.                                 SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
CORPORATION AND ITS SUCCESSORS AND ASSIGNS AND UPON PARTICIPANT, PARTICIPANT’S
ASSIGNS AND THE LEGAL REPRESENTATIVES, HEIRS AND LEGATEES OF PARTICIPANT’S
ESTATE, WHETHER OR NOT ANY SUCH PERSON SHALL HAVE BECOME A PARTY TO THIS
AGREEMENT AND HAVE AGREED IN WRITING TO JOIN HEREIN AND BE BOUND BY THE TERMS
HEREOF.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

INTRUSION INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

1101 E. Arapaho Road

 

 

 

Richardson, TX 75081

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SPOUSAL ACKNOWLEDGEMENT

 

The undersigned spouse of the Participant has read and hereby approves the
foregoing Stock Issuance Agreement.  In consideration of the Corporation’s
granting the Participant the right to acquire the Purchased Shares in accordance
with the terms of such Agreement, the undersigned hereby agrees to be
irrevocably bound by all the terms of such Agreement, including (without
limitation) the right of the Corporation (or its assigns) to purchase any
Purchased Shares in which the Participant is not vested at the time of his or
her termination of Service.

 

 

Participant’s Spouse

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED                                                     hereby
sell(s), assign(s) and transfer(s) unto Intrusion Inc. (the “Corporation”),
                                           (                           ) shares
of the Common Stock of the Corporation standing in his or her name on the books
of the Corporation represented by Certificate No.                 herewith and
do(es) hereby irrevocably constitute and appoint
                                                                     as his or
her Attorney-in-Fact to transfer the said stock on the books of the Corporation
with full power of substitution in the premises.

 

Dated: ___________________, ____.

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

INSTRUCTION:  Please do not fill in any blanks other than the signature line. 
Please sign exactly as you would like your name to appear on the issued stock
certificate.  The purpose of this assignment is to enable the Corporation to
exercise the Repurchase Right without requiring additional signatures on the
part of Participant.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT II

 

SECTION 83(B) TAX ELECTION

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1)                                  THE TAXPAYER WHO PERFORMED THE SERVICES IS:

 

Name: 
Address:
Taxpayer Ident. No.:

 

(2)                                  THE PROPERTY WITH RESPECT TO WHICH THE
ELECTION IS BEING MADE IS                            SHARES OF THE COMMON STOCK
OF INTRUSION INC.

 

(3)                                  THE PROPERTY WAS ISSUED ON
                                    ,                            .

 

(4)                                  THE TAXABLE YEAR IN WHICH THE ELECTION IS
BEING MADE IS THE CALENDAR
YEAR                                                              .

 

(5)                                  THE PROPERTY IS SUBJECT TO A REPURCHASE
RIGHT PURSUANT TO WHICH THE ISSUER HAS THE RIGHT TO ACQUIRE THE PROPERTY AT THE
LOWER OF THE PURCHASE PRICE PAID PER SHARE OR THE FAIR MARKET VALUE PER SHARE,
IF FOR ANY REASON TAXPAYER’S SERVICE WITH THE ISSUER TERMINATES.  THE ISSUER’S
REPURCHASE RIGHT WILL LAPSE IN A SERIES OF ANNUAL AND MONTHLY INSTALLMENTS OVER
A FORTY-EIGHT (48)-MONTH PERIOD ENDING
ON                                         ,                         .

 

(6)                                  THE FAIR MARKET VALUE AT THE TIME OF
TRANSFER (DETERMINED WITHOUT REGARD TO ANY RESTRICTION OTHER THAN A RESTRICTION
WHICH BY ITS TERMS WILL NEVER LAPSE) IS $                        PER SHARE.

 

(7)                                  THE AMOUNT PAID FOR SUCH PROPERTY IS
$                        PER SHARE.

 

(8)                                  A COPY OF THIS STATEMENT WAS FURNISHED TO
INTRUSION INC. FOR WHOM TAXPAYER RENDERED THE SERVICES UNDERLYING THE TRANSFER
OF PROPERTY.

 

(9)                                  THIS STATEMENT IS EXECUTED
ON                                                          ,
                  .

 

 

 

 

 

Spouse (if any)

 

Taxpayer

 

 

THIS ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE CENTER WITH WHICH
TAXPAYER FILES HIS OR HER FEDERAL INCOME TAX RETURNS AND MUST BE MADE WITHIN
THIRTY (30) DAYS AFTER THE EXECUTION DATE OF THE STOCK ISSUANCE AGREEMENT.  THIS
FILING SHOULD BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED.  PARTICIPANT MUST RETAIN TWO (2) COPIES OF THE COMPLETED FORM FOR
FILING WITH HIS OR HER FEDERAL AND STATE TAX RETURNS FOR THE CURRENT TAX YEAR
AND AN ADDITIONAL COPY FOR HIS OR HER RECORDS.

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                   “AGREEMENT” SHALL MEAN THIS STOCK ISSUANCE
AGREEMENT.

 

B.                                     “BOARD” SHALL MEAN THE CORPORATION’S
BOARD OF DIRECTORS.

 

C.                                     “CHANGE IN CONTROL” SHALL MEAN A CHANGE
IN OWNERSHIP OR CONTROL OF THE CORPORATION EFFECTED THROUGH ANY OF THE FOLLOWING
TRANSACTIONS:

 

(i)                                     a merger, consolidation or other
reorganization approved by the Corporation’s stockholders, unless securities
representing more than 50% of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly, by the persons who beneficially owned the
Corporation’s outstanding voting securities immediately prior to such
transaction;

 

(ii)                                  the sale, transfer or other disposition of
all or substantially all of the Corporation’s assets; or

 

(iii)                               the acquisition, directly or indirectly by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation), of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing more than 50% of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders.

 

D.                                    “COMMON STOCK” SHALL MEAN SHARES OF THE
CORPORATION’S COMMON STOCK, PAR VALUE $0.01 PER SHARE.

 

E.                                      “CODE” SHALL MEAN THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.

 

F.                                      “CORPORATION” SHALL MEAN INTRUSION INC.,
A DELAWARE CORPORATION, AND ANY CORPORATE SUCCESSOR TO ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OR VOTING STOCK OF INTRUSION INC. WHICH HAS BY APPROPRIATE ACTION
ASSUMED THE PLAN.

 

G.                                     “EMPLOYEE” SHALL MEAN AN INDIVIDUAL WHO
IS IN THE EMPLOY OF THE CORPORATION (OR ANY PARENT OR SUBSIDIARY), SUBJECT TO
THE CONTROL AND DIRECTION OF THE EMPLOYER ENTITY AS TO BOTH THE WORK TO BE
PERFORMED AND THE MANNER AND METHOD OF PERFORMANCE.

 

H.                                    “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

I.                                         “FAIR MARKET VALUE” PER SHARE OF
COMMON STOCK ON ANY RELEVANT DATE SHALL BE DETERMINED IN ACCORDANCE WITH THE
FOLLOWING PROVISIONS:

 

(i)                                     If the Common Stock is at the time
traded on the Nasdaq Stock Market, then the Fair Market Value shall be the
closing selling price per share of Common Stock

 

--------------------------------------------------------------------------------


 

on the date in question, as such price is reported by the National Association
of Securities Dealers on the Nasdaq Stock Market and published in The Wall
Street Journal.  If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any stock exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the stock exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange and published in The Wall Street Journal.  If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

(iii)                               If the Common Stock is at the time neither
listed on any stock exchange or the Nasdaq Stock Market, then the Fair Market
Value shall be determined by the Plan Administrator after taking into account
such factors as the Plan Administrator shall deem appropriate.

 

J.                                        “OWNER” SHALL MEAN PARTICIPANT AND ALL
SUBSEQUENT HOLDERS OF THE PURCHASED SHARES WHO DERIVE THEIR CHAIN OF OWNERSHIP
THROUGH A PERMITTED TRANSFER FROM PARTICIPANT.

 

K.                                    “PARENT” SHALL MEAN ANY CORPORATION (OTHER
THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE
CORPORATION, PROVIDED EACH CORPORATION IN THE UNBROKEN CHAIN (OTHER THAN THE
CORPORATION) OWNS, AT THE TIME OF THE DETERMINATION, STOCK POSSESSING 50% OR
MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE
OTHER CORPORATIONS IN SUCH CHAIN.

 

L.                                      “PARTICIPANT” SHALL MEAN THE PERSON TO
WHOM THE PURCHASED SHARES ARE ISSUED UNDER THE STOCK ISSUANCE PROGRAM.

 

M.                                 “PERMITTED TRANSFER” SHALL MEAN (I) A
GRATUITOUS TRANSFER OF THE PURCHASED SHARES, PROVIDED AND ONLY IF PARTICIPANT
OBTAINS THE CORPORATION’S PRIOR WRITTEN CONSENT TO SUCH TRANSFER, (II) A
TRANSFER OF TITLE TO THE PURCHASED SHARES EFFECTED PURSUANT TO PARTICIPANT’S
WILL OR THE LAWS OF INHERITANCE FOLLOWING PARTICIPANT’S DEATH OR (III) A
TRANSFER TO THE CORPORATION IN PLEDGE AS SECURITY FOR ANY PURCHASE-MONEY
INDEBTEDNESS INCURRED BY PARTICIPANT IN CONNECTION WITH THE ACQUISITION OF THE
PURCHASED SHARES.

 

N.                                    “PLAN” SHALL MEAN THE CORPORATION’S 2005
STOCK INCENTIVE PLAN.

 

O.                                    “PLAN ADMINISTRATOR” SHALL MEAN EITHER THE
BOARD OR A COMMITTEE OF THE BOARD ACTING IN ITS ADMINISTRATIVE CAPACITY UNDER
THE PLAN.

 

P.                                      “PURCHASE PRICE” SHALL HAVE THE MEANING
ASSIGNED TO SUCH TERM IN PARAGRAPH A.L.

 

Q.                                    “PURCHASED SHARES” SHALL HAVE THE MEANING
ASSIGNED TO SUCH TERM IN PARAGRAPH A.L

 

--------------------------------------------------------------------------------


 

R.                                     “RECAPITALIZATION” SHALL MEAN ANY STOCK
SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF
SHARES OR OTHER CHANGE AFFECTING THE CORPORATION’S OUTSTANDING COMMON STOCK AS A
CLASS WITHOUT THE CORPORATION’S RECEIPT OF CONSIDERATION.

 

S.                                      “REPURCHASE PRICE” SHALL MEAN THE
PURCHASE PRICE PAID PER SHARE FOR THE PURCHASED SHARES.

 

T.                                     “REPURCHASE RIGHT” SHALL MEAN THE RIGHT
GRANTED TO THE CORPORATION IN ACCORDANCE WITH ARTICLE C.

 

U.                                    “SERVICE” SHALL MEAN THE PARTICIPANT’S
PERFORMANCE OF SERVICES FOR THE CORPORATION (OR ANY PARENT OR SUBSIDIARY) IN THE
CAPACITY OF AN EMPLOYEE, A NON-EMPLOYEE MEMBER OF THE BOARD OF DIRECTORS OR AN
INDEPENDENT CONTRACTOR.  SERVICE SHALL NOT BE DEEMED TO CEASE DURING A PERIOD OF
MILITARY LEAVE, SICK LEAVE OR OTHER PERSONAL LEAVE APPROVED BY THE CORPORATION;
PROVIDED, HOWEVER, THAT EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY LAW, NO
SERVICE CREDIT SHALL BE GIVEN FOR PURPOSES OF THE VESTING SCHEDULE HEREUNDER FOR
ANY PERIOD THE PARTICIPANT IS ON A LEAVE OF ABSENCE.

 

V.                                     “STOCK ISSUANCE PROGRAM” SHALL MEAN THE
STOCK ISSUANCE PROGRAM UNDER THE PLAN.

 

W.                                “SUBSIDIARY” SHALL MEAN ANY CORPORATION (OTHER
THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE
CORPORATION, PROVIDED EACH CORPORATION (OTHER THAN THE LAST CORPORATION) IN THE
UNBROKEN CHAIN OWNS, AT THE TIME OF THE DETERMINATION, STOCK POSSESSING FIFTY
PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK
IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.

 

X.                                    “VESTING SCHEDULE” SHALL MEAN THE VESTING
SCHEDULE SPECIFIED IN PARAGRAPH C.3, PURSUANT TO WHICH THE PURCHASED SHARES ARE
TO VEST IN A SERIES OF INSTALLMENTS OVER PARTICIPANT’S PERIOD OF SERVICE.

 

Y.                                     “UNVESTED SHARES” SHALL HAVE THE MEANING
ASSIGNED TO SUCH TERM IN PARAGRAPH C.1.

 

--------------------------------------------------------------------------------